     Case 4:15-cr-00028-MWB Document 598 Filed 08/12/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     No. 4:15-CR-00028-10

     v.                                       (Judge Brann)

DAVID WESLEY ASHBY,

          Defendant.


                                ORDER

                            AUGUST 12, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Ashby’s motion for compassionate release, pursuant to 18 U.S.C.

          § 3582(c)(1)(A), (Doc. 573) is DENIED; and

    2.    Ashby’s motion to appoint counsel (Doc. 578) is DENIED as moot.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
